DETAILED ACTION
This correspondence is in response to the communications received February 4, 2022.  Claims 1, 3-34 and 42 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Please cancel claims 35-41.  These claims were withdrawn and unexamined as per the restriction that Applicant elected without traversal.


REASONS FOR ALLOWANCE
Claims 1, 3-34 and 42 are allowed. 
The following is an Examiner's statement of reasons for allowance: The semiconductor device with an edge terminal structure as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claim 1, the prior art discloses a semiconductor device with an edge terminal structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“the first high concentration region has a hydrogen peak portion where a hydrogen concentration shows a peak in a hydrogen concentration distribution in a depth direction, and wherein the hydrogen peak portion is arranged on the upper surface side of the semiconductor substrate; and
the hydrogen concentration in the first high concentration region is higher than the doping concentration of the bulk donor over the first high concentration region.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893